Title: [Diary entry: 29 March 1791]
From: Washington, George
To: 

Tuesday 29th. In a thick mist, and under strong appearances of a settled rain (which however did not happen) I set out about 7 Oclock for the purpose abovementioned—but from the unfavorableness of the day, I derived no great satisfaction from the review. Finding the interests of the Landholders about George town and those about Carrollsburgh much at varience and that their fears & jealousies of each were counteracting the public purposes & might prove injurious to its best interests whilst if properly managed they might be made to subserve it—I requested them to meet me at Six oclock this afternoon at my lodgings, which they accordingly did. To this meeting I represented, that the contention in which they seemed engaged, did not in my opinion, comport either with the public interest or that of their own; that while each party was aiming to obtain the public buildings, they might, by placing the matter on a contracted scale, defeat the measure altogether; not only by procrastination but for want of the means necessary to effect the work; That neither the offer from George town, or Carrollsburgh, seperately, was adequate to the end of insuring the object—That both together did not comprehend more ground nor would afford greater means than was required for the federal City; and that, instead of contending which of the two should have it

they had better, by combining there offers make a common cause of it and thereby secure it to the district. Other arguments were used to shew the danger which might result from delay and the good effects that might proceed from a Union. Dined at Colo. Forrests to day with the Commissioners & others.